Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 1 of 9 PageID 188




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

         SIERRA CLUB et al.,            )
                  Plaintiff,            )
                                        )
            v.                          )
                                        )   Case No: 2:20-cv-13-FtM-38NPM
      UNITED STATES FISH &              )
      WILDLIFE SERVICE et al.,          )
                                        )
             Defendant.                 )
                                        )
                                        )
                                        )
                          CASE MANAGEMENT      REPORT1
                                        )
                                        ) discovery plan under Federal Rule of Civil
      The parties agree to these dates and
Procedure 26 and Local Rule 3.05:       )
                                        )
                DEADLINE                                             AGREED DATE

    Corporate Disclosure Statements              Plaintiffs filed on 1/16/2020.
    [Due immediately upon each party’s N/A to Defendants.
    first appearance]

    Rule 26(a)(1) Initial Disclosures            The parties agree that given the nature of the
                                                 case as based on review of the respective
    [Due 14 days after Rule 26(f)
                                                 agency administrative records (“ARs”) under the
    conference]
                                                 Administrative Procedure Act (“APA”), Rule
                                                 26(a)(1) initial disclosures are not required. See
                                                 Fed. R. Civ. Pro. 26(a)(1)(B)(i).

    Motions to Add Parties or Amend              21 days after the parties jointly certify to the court
    Pleadings                                    that the ARs are complete.
    [Court recommends 1 to 2 months
    after the Rule 26(f) conference]
                                                 The parties agree that disclosure of expert
    Disclosure of Expert Reports
                                                 reports is not expected to be necessary given
                                                 the nature of the case.


1
  The Court is not responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not
affect this Order.


                                                       1
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 2 of 9 PageID 189




             DEADLINE                                   AGREED DATE
 [Court recommends the last
 disclosure to occur 1 to 2 months
 before the discovery deadline]

 Discovery                              Generally speaking, discovery is not conducted
                                        in record-review cases.       Accordingly, the
 [Court recommends 6 to 8 months
 before the trial term so it can decide parties do not anticipate conducting discovery.
                                        The Parties, however, reserve the right to seek
 dispositive motions]
                                        discovery to resolve any disputes regarding the
                                        completeness or adequacy of the ARs or on
                                        standing and to object to such requests, as
                                        applicable.


 Administrative Record                 Defendants shall produce the draft ARs and
                                       indices and serve them on all parties or
                                       otherwise provide electronic access in a
                                       reasonably organized, searchable, electronic
                                       format: 60 days from the Court’s entry of this
                                       Order.
                                       Upon receipt of the draft ARs from the
                                       Defendants,     Plaintiffs   will   review   for
                                       accessibility,   format,    organization,   and
                                       completeness and raise any initial concerns with
                                       the Defendant(s): 45 days from the Defendants’
                                       production of the draft ARs.
                                       Parties will attempt to resolve any AR disputes
                                       in good faith and without Court involvement
                                       (“informal AR negotiation”): 15 days from
                                       Plaintiffs raising AR concerns.
                                       Parties will either certify to the Court that there
                                       are no disagreements with respect to the ARs,
                                       or, if there are disagreements, Plaintiffs will file
                                       any motions challenging the adequacy or
                                       completeness of the ARs, the applicability of any
                                       exceptions to record review, or the need for
                                       judicial review of extra-record materials
                                       (hereinafter “motion(s) to compel”): 14 days after
                                       informal AR negotiation is complete.




                                           2
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 3 of 9 PageID 190




              DEADLINE                              AGREED DATE
                                    Defendant(s) will file their opposition(s) to any
                                    motion(s) to compel: 21 days after any Motion to
                                    Compel is filed.
                                    Plaintiffs, if necessary, will seek the Court’s
                                    permission to file a reply: 7 days after service of
                                    the opposing party’s response.
                                    Defendants will serve or otherwise provide
                                    electronic access to Final ARs and indices on all
                                    parties: 14 days after the parties’ notification to
                                    the Court that the ARs are complete or after the
                                    Court rules on any motion(s) to compel
                                    regarding the ARs.

 Dispositive and Daubert Motions    The parties do not expect Daubert motions to be
                                    necessary in this case.
 [Court recommends at least 4
 months before the meeting to       Plaintiffs will file their motion(s) for summary
 prepare the joint final pretrial   judgment: 45 days after receipt of the Final ARs.
 statement]                         Plaintiffs may file two briefs (one as to each
                                    Defendant) each not to exceed 25 pages in
                                    length or one combined brief not to exceed 50
                                    pages in length.
                                    Defendants will file their respective responses in
                                    opposition to Plaintiffs’ motion(s) for summary
                                    judgment and any cross motions for summary
                                    judgment: 30 days after service of Plaintiffs’
                                    motion for summary judgment. Federal
                                    Defendants and Defendant Florida Department
                                    of Transportation will file separate briefs.
                                    Federal Defendants and Defendant Florida
                                    Department of Transportation propose to file
                                    their respective responses not to exceed 20
                                    pages in length and, if applicable, cross-motions
                                    not to exceed 25 pages in length. Alternatively,
                                    Federal Defendants and Defendant Florida
                                    Department of Transportation may each file a
                                    combined cross-motion/response brief not to
                                    exceed 45 pages in length.
                                    Plaintiffs will file response(s) in opposition to
                                    Defendants’ motions: 30 days after service of
                                    Defendants’ responses in opposition and/or
                                    cross motions for summary judgment. Plaintiffs



                                        3
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 4 of 9 PageID 191




              DEADLINE                                   AGREED DATE
                                         propose to file two response briefs not to exceed
                                         20 pages in length each or one combined
                                         response brief not to exceed 40 pages in length.



                                         Parties may seek the Court’s permission to file a
                                         reply within 7 days after service of the opposing
                                         party’s response.

 Meeting in Person to Prepare            The parties believe this case can be resolved
 Joint Final Pretrial Statement          through the filing of dispositive motions without
                                         need for trial.
 [Court recommends 1 month before
 the Final Pretrial Conference]

 Motions in Limine                       The parties believe this case can be resolved
                                         through the filing of dispositive motions without
 [Court recommends 3 days before
                                         need for trial.
 the deadline for Joint Final Pretrial
 Statement and Trial Briefs]

 Joint Final Pretrial Statement and The parties believe this case can be resolved
 Trial Briefs                       through the filing of dispositive motions without
 [Court recommends 3 weeks before need for trial.
 the Final Pretrial Conference]

 Final Pretrial Conference               The parties believe this case can be resolved
                                         through the filing of dispositive motions without
                                         need for trial.

 Monthly Trial Term                      The parties believe this case can be resolved
                                         through the filing of dispositive motions without
 [Cases are scheduled for a monthly
                                         need for trial.
 trial term—not a specific date. The
 Court recommends 20 to 22 months
 after the case is filed or removed]

 Estimated Length of Trial               The parties believe this case can be resolved
                                         through the filing of dispositive motions without
                                         need for trial.

 Jury or Non-Jury                        The parties believe this case can be resolved
                                         through the filing of dispositive motions without
                                         need for trial.


                                             4
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 5 of 9 PageID 192




                 DEADLINE                                         AGREED DATE

    Mediation                                  The parties are open to exploring the possibility
                                               of mediation. The parties will select a mutually
    [Court recommends mediation after
                                               agreed upon mediator from the Court’s list of
    the discovery deadline but before
                                               approved mediators (or seek the Court’s leave
    dispositive motions]
                                               for a non-approved mediator) 10 days from the
                                               Court’s entry of this Order. The parties agree
                                               that they will attempt to mediate this matter and
                                               complete such mediation within 15 days after
                                               filing of the administrative records.

    Settlement                                 ☐ Likely
                                               ☐ Unlikely
                                               Unknown at this time. The parties are open to
                                               exploring settlement and will file a status report
                                               to the Court on or before 05/14/2020.

    All Parties Consent to the                 ☐ For all purposes including trial
    Assigned Magistrate Judge2
                                               ☐For some purposes like class certification,
                                               summary judgment, or motions for a final order
                                               or judgment (please list)
                                               ☒For no other purpose beyond authority granted
                                               by statute, rule, and referral

    All Parties Request a Settlement           ☐ Yes
    Conference with the Non-
    Assigned Magistrate Judge                  ☒ No
                                               ☐ Likely to Request in Future

    Related Case Notice Completed              ☒ Yes
    and Attached (Attachment A and
    available on the assigned district
    judge’s website)

A. Preliminary Pretrial Conferences

       For cases assigned to United States District Judge Sheri Polster Chappell,
the assigned Magistrate Judge will hold a preliminary pretrial conference (“PPTC”) in most

2
  If the parties wish to voluntarily consent to the assigned Magistrate Judge, they must sign and file the
form titled, “Notice, Consent, and Reference of a Civil Action to a Magistrate Judge” found on the Court’s
website.


                                                    5
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 6 of 9 PageID 193




cases after the parties file this Case Management Report. The parties should expect to
discuss these topics at the PPTC: the facts, unique issues anticipated by counsel, the
Court’s case management practices and procedures, deadlines to govern the case,
prospects of settlement, pending motions, scope of discovery, need for expert witnesses,
length of trial, and calendar conflicts. Unresolved issues to discuss at the PPTC include:

 The parties believe this case can be resolved through the filing of dispositive motions
 without need for trial.


After the PPTC, the assigned Magistrate Judge will issue a Case Management and
Scheduling Order to govern the case.

   For cases assigned to United States District Judge Thomas Barber and Senior
United States District Judge John E. Steele, a preliminary pretrial conference is
mandatory only in Track Three cases. The Court will consider a request to re-track a
Track Two case to a Track Three case only after a class is certified and/or motions to
dismiss have been decided in complex actions. For Track Two cases, Judges Barber
and Steele will issue Case Management and Scheduling Orders after the parties file a
Case Management Report.

B. Discovery

       The parties must jointly file—along with this Case Management Report and
Related Case Notice—the “Pretrial & Discovery Plan” found on the assigned Magistrate
Judge’s website. The Pretrial & Discovery Plan, Case Management Report, and Related
Case Notice must be filed as three separate docket entries. The parties must also
follow the Discovery Handbook for the Middle District of Florida available on the Court’s
website.

C. Mediation

      Without mandatory arbitration or a Court order otherwise, the parties in every case
must participate in mediation. The parties must select a mediator from the Court’s
approved list of mediators found on its website.


D. Other Matters

      1.     In addition to the foregoing Defendant Florida Department                     of
Transportation, by and through undersigned counsel, states as follows:

              a.      There is no current or planned construction activities for state road
(“SR”) 29 at this time.




                                            6
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 7 of 9 PageID 194




              b.      Construction began on SR 82 in December, 2019, and will include
the construction of a roundabout where SR 82 intersects with SR 29. At this time,
approximately 95% of the clearing and grubbing required for the SR 82 widening project
have been completed and approximately 25% of the drainage work associated with the
project has been completed. It is anticipated that all of the drainage work will be
completed in the summer of 2020, approximately on or before July 2020. Phase 1 of
construction on SR 82 will begin with the installation of the new eastbound lanes first,
which is expected to be fully constructed in 8–12 months. Phase II of the construction
will be the installation of the westbound lanes and will begin after completion of the
eastbound lanes. Construction of the new westbound lanes is expected to conclude
approximately 8–12 months thereafter. The above timelines are approximations only
and the construction could be expedited or delayed by multiple events, including but not
limited to those related to weather, worker availability, funding availability, Acts of God,
and other events.

      2.      In addition to the foregoing, counsel for Federal Defendants U.S. Army
Corps of Engineers and U.S. Fish and Wildlife Service, by and through undersigned
counsel, state as follows:

              a.      Federal Defendants have advised the other parties that they
anticipate reinitiating Endangered Species Act (“ESA”) consultation concerning the
projects referenced in paragraphs (D)(1)(a)–(b) above pursuant to the ESA consultation
regulation, 50 C.F.R. § 402.16(a). Federal Defendants anticipate that ESA consultation
will be concluded prior to production of the agency ARs and therefore will not necessitate
modification of the parties’ proposed schedule.

              b.    Federal Defendants are committed to engaging in meaningful
settlement discussions with the parties and take their obligation to negotiate in good faith
very seriously. To that end, representatives of Federal Defendants authorized to discuss
and make recommendations relating to settlement will be present at any scheduled
settlement or mediation conference. However, Federal Defendants respectfully advise
the Court that they anticipate filing a motion for relief from the Local Rule 9.05(c)
requirement for attendance by representatives of the U.S. Department of Justice, U.S.
Army Corps of Engineers, and U.S. Fish and Wildlife Service having full settlement
authority.

       3.      In addition to the foregoing, the parties jointly propose that all conferences,
mediations, hearings, etc., be authorized to occur via telephonic or video conferences
while stay at home orders are in place. This authorization to attend remotely applies to
all matters and supersedes any conflicting in-person attendance requirement contained
herein or in this Court’s rules or orders.

       4.     The Parties agree to cooperate in good faith in modifying any deadlines
stated herein that are needed to deal with the rapidly evolving COVID-19 pandemic.




                                              7
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 8 of 9 PageID 195




Date:        April 14, 2020

Signature of Counsel (per Local Rule 1.05) and Unrepresented Parties:


/s/ Bonnie Malloy                      /s/ Meredith Delcamp
Plaintiffs’ Counsel of Record          FDOT Counsel of Record
Bonnie Malloy (Fla. Bar No. 86109)     Jason Gonzalez (Fla. Bar No. 146854)
Earthjustice                           Daniel E. Nordby (Fla. Bar No. 14588)
111 S. Martin Luther King Jr. Blvd.    Rachel C. Procaccini (Fla. Bar No. 1019275)
Tallahassee, FL 32301                  Shutts & Bowen LLP
T: (850) 681-0031                      215 South Monroe Street, Ste. 804
F: (850) 681-0020                      Tallahassee, FL 32301
bmalloy@earthjustice.org               T: (850) 241-1717
                                       jasongonzalez@shutts.com
Tania Galloni (Fla. Bar No. 619221)    dnordby@shutts.com
Earthjustice                           rprocaccini@shutts.com
4500 Biscayne Blvd., Ste. 201
Miami, FL 33137                        Meredith S. Delcamp (Fla. Bar No. 0016242)
T: (305) 440-5432                      S. Elizabeth King (Fla. Bar No. 122031)
F: (850) 681-0020                      Shutts & Bowen LLP
tgalloni@earthjustice.org              4301 West Boy Scout Blvd., Ste. 300
                                       Tampa, FL 33607
                                       mdelcamp@shutts.com


                                       /s/ Mark Arthur Brown
                                       Federal Defendants’ Counsel of Record
                                       Jean E. Williams
                                       Mark Arthur Brown (Fla. Bar No. 099504)
                                       U.S. Department of Justice
                                       Wildlife and Marine Resources Section
                                       4 Constitution Square
                                       150 M Street, N.E.
                                       Washington, D.C. 20002
                                       T: (202) 305-0204
                                       mark.brown@usdoj.gov

                                       Joshua R. Holmes
                                       Alexandra M. Holliday
                                       U.S. Army Corps of Engineers
                                       701 San Marco Blvd.
                                       Jacksonville, FL 32207
                                       Joshua.R.Holmes@usace.army.mil



                                          8
Case 2:20-cv-00013-SPC-NPM Document 27 Filed 04/14/20 Page 9 of 9 PageID 196




                                   Alexandra.M.Holliday@usace.army.mil

                                   Helen Speights
                                   U.S. Fish and Wildlife Service
                                   75 Spring Street SW, Ste. 304
                                   Atlanta, GA 30303
                                   helen.speights@sol.doi.gov




                                     9
